Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 1 of 8 PageID #: 1221




                    IN THE UNITED STATES DISTRICT COURT
                     FOR SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

   ELI LILLY AND COMPANY, et al.,

                       Plaintiffs,
          v.                                         Case No: 1:21-cv-81-SEB-MJD


   NORRIS COCHRAN, et al.,

                       Defendants.



      MOTION FOR LEAVE BY NATIONAL ASSOCIATION OF COMMUNITY
        HEALTH CENTERS TO FILE A BRIEF AS AMICUS CURIAE IN
         SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
               MOTION FOR PRELIMINARY INJUNCTION

       The National Association of Community Health Centers (“NACHC”), by and

 through undersigned counsel, moves for leave to file the attached amicus curiae

 brief in support of Defendants’ Opposition (ECF No. 32) to Plaintiffs’ Motion for

 Preliminary Injunction (ECF No. 18). Per their respective counsel, Plaintiffs oppose

 this motion, but Defendants do not.

       NACHC, founded in 1971, is a nonprofit organization with a national

 membership of federally-funded health centers, known as Federally-qualified health

 centers (“FQHCs”). FQHCs provide crucial primary health care and related services

 in all fifty states, the District of Columbia, Puerto Rico, and other U.S. territories,

 regardless of patient insurance status or ability to pay for such services;

 approximately one in twelve Americans receive care at an FQHC. NACHC is

 dedicated to furthering the safety-net mission and purpose of FQHCs, and does so
Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 2 of 8 PageID #: 1222




 through extensive education, training, and advocacy, including legal representation

 through its associational standing, as reflected in the record of this case, see ECF

 No. 19-5 at 92, 310 (administrative claim before Department of Health and Human

 Services on behalf of FQHC members and federal lawsuit against HHS to compel

 promulgation of administrative dispute resolution rule mandated by 42 U.S.C. §

 256b(d)(3), respectively), and as amicus curiae, see, e.g., California Ass’n of Rural

 Health Clinics v. Douglas, 738 F.3d 1007 (9th Cir. 2013) (concerning scope of

 mandatory FQHC services and associated reimbursement rights in Medicaid).

       The Federal Rules of Civil Procedure do not expressly contemplate the

 submission of amicus briefs in district court. Accordingly, this Court has chosen to

 follow the principles of Rule 29 of the Federal Rules of Appellate Procedure when

 considering whether to accept such a submission. See Monarch Beverage Co., Inc. v.

 Johnson, No. 1:13-cv-01674, 2014 WL 7063019 at *1 (S.D. Ind. Dec. 11, 2014).

 Granting leave to file an amicus brief is appropriate where, inter alia, “the would-be

 amicus has a direct interest in another case, and the case in which he seeks

 permission to file an amicus curiae brief may, by operation of stare decisis or res

 judicata, materially affect that interest” or “the amicus has a unique perspective, or

 information, that can assist the court . . . beyond what the parties are able to do.”

 Id. (citing Nat’l Org. for Women, Inc. v. Scheidler, 223 F.3d 615, 617 (7th Cir. 2000))

 (internal citations and quotations omitted). Both criteria exist here.

       In the latter part of 2020, Plaintiffs Eli Lilly and Company and Lilly USA,

 LLC (collectively, “Lilly”) reversed decades of practice to restrict FQHCs’ access to



                                            2
Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 3 of 8 PageID #: 1223




 statutorily mandated 340B Program drug discounts. Lilly’s unilateral action not

 only provoked public outcry but also precipitated NACHC’s October 2020 lawsuit to

 compel the promulgation of a then-nonexistent administrative rule to provide the

 one and only process for FQHCs to remedy such drug manufacturer misconduct.

 HHS promulgated the ADR rule in late December 2020, with an effective date of

 January 13, 2021. On that date (January 13), on behalf of more than two-hundred

 FQHCs, NACHC filed an ADR claim against Lilly and other drug manufacturers,

 seeking an order directing Lilly to immediately restore the status quo ante that

 existed for nearly two decades before Lilly dramatically shifted the landscape. On

 day two of the ADR process (January 14), NACHC moved for immediate relief, as

 the underlying dispute presents a purely legal issue HHS has all but resolved in

 NACHC’s favor. See ECF No. 19-5 at 38–45 (HHS Gen. Counsel, Advisory Opinion

 20-06 on Contract Pharmacies Under the 340B Program).

       Now, through a January 25, 2021 amended complaint and motion for

 immediate injunctive relief (ECF Nos. 17, 18, respectively), Lilly seeks to block the

 exclusive means by which its own conduct can be challenged and remedied. See

 Nat’l Assoc. of Cmty. Health Ctrs. v. Azar, No. 1:20-cv-03032 (D.D.C. Oct. 21, 2020);

 ECF No. 19-5. If Lilly’s requested injunction is granted, any claims brought by

 covered entities under the current ADR Rule would likely be blocked from

 proceeding, and those with already pending claims, including NACHC on behalf of

 225 FQHCs, would be stripped of the sole—and mandatory—mechanism to

 vindicate their 340B rights.



                                           3
Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 4 of 8 PageID #: 1224




       A properly functioning remedial scheme—in which drug manufacturers are

 held to their statutory obligations—is critical to the continued viability of the 340B

 Program and its FQHC participants, which have for decades relied on 340B

 Program savings and revenue to serve vulnerable patient populations, including the

 uninsured. Because the 340B Program precludes any private right of action in

 which FQHCs could challenge manufacturer noncompliance, the ADR Rule

 establishes the exclusive process for covered entities “complaining of ‘overcharges

 and other violations of the discounted pricing requirements.’” See Astra USA, Inc. v.

 Santa Clara Cnty., 563 U.S. 110, 121–22 (2011) (recognizing that Congress, in 2010,

 “opted to strengthen and formalize HRSA’s enforcement authority” and “render the

 agency’s [administrative] resolution of covered entities’ complaints binding,

 [thereafter] subject to judicial review under the APA”) (citing 42 U.S.C. §

 256b(d)(1)(A)).

       The proposed amicus brief describes the adverse impact the requested

 injunction would have on NACHC’s pending ADR claim against Lilly, and apprises

 the Court of information not yet provided in this case related to FQHC covered

 entities, their patients and communities, and their participation in the 340B

 Program. In particular, the attached proposed brief explains—from the perspective

 of FQHC covered entities who are not parties but stand to be directly affected by

 this case—the true status quo that existed for more than two decades, until

 upended by Lilly’s unsanctioned and unlawful conduct. That is, for approximately

 25 years, drug manufacturers shipped FQHC-purchased drugs to contract



                                            4
Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 5 of 8 PageID #: 1225




 pharmacies, thereby enabling FQHCs to dispense medications to more patients,

 particularly those who might experience significant obstacles in accessing an in-

 house pharmacy. Lilly now asks this Court to ratify its roughly six month-long

 refusal to ship 340B drugs to contract pharmacies. Because FQHCs’ statutory

 mission is to meet the significant health needs of their underserved communities,

 the proposed brief also explains why granting the extraordinary relief Lilly seeks

 would terribly disserve the public interest in the best times, let alone now, during

 the worst acute public health crisis in a century.

       The filing of this motion and the attached proposed amicus curiae brief is

 timely under Fed. Rule. App. P. 29(a)(6), which provides that an amicus must file its

 brief no later than seven days after the principal brief of the party it supports.

 NACHC is supporting Defendants’ February 16, 2021 opposition to Lilly’s

 preliminary injunction motion, and seeks to file this brief on February 23, 2021.

       No counsel for any party had any role in authoring the amicus brief, in whole

 or in part, and no person or entity, other than NACHC and its counsel, made any

 monetary contribution to the preparation or submission of this brief.

       For the foregoing reasons, the Court should grant leave to file the attached

 amicus curiae brief.

 Dated: February 23, 2021                Respectfully submitted,

                                         s/ Kathryn E. Cordell
                                         Kathryn E. Cordell, No. 20109-41
                                         KATZ KORIN CUNNINGHAM, PC
                                         334 North Senate Avenue
                                         Indianapolis, Indiana 46204
                                         T: (317) 464-1100

                                            5
Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 6 of 8 PageID #: 1226




                                     F: (317) 464-1111
                                     kcordell@kkclegal.com

                                     Matthew Sidney Freedus
                                     Rosie Dawn Griffin
                                     Brendan Michael Tyler
                                     FELDESMAN TUCKER LEIFER
                                      FIDELL LLP
                                     1129 20th St. NW, 4th Floor
                                     Washington, DC 20036
                                     T: (202) 466-8960
                                     F: (202) 293-8103
                                     mfreedus@ftlf.com
                                     rgriffin@ftlf.com
                                     btyler@ftlf.com

                                     Counsel for Amicus Curiae National
                                     Association of Community Health Centers




                                       6
Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 7 of 8 PageID #: 1227




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 23, 2021, a copy of the foregoing document was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the Court's
 ECF. Parties may access this filing through the Court's system:
  Andrea Roberts Pierson                                 Andrea.pierson@faegredrinker.com
  Faegre Drinker Biddle & Reath, LLP
  Plaintiffs
  Andrew A. Kassof [PHV]                                 akassof@kirkland.com
  Kirkland & Ellis, LP
  Plaintiffs
  Brian J. Paul                                          Brian.paul@faegredrinker.com
  Faegre Drinker Biddle & Reath, LLP
  Plaintiffs
  Diana M. Watral [PHV]                                  Dianna.watral@kirkland.com
  Kirkland & Ellis, LP
  Plaintiffs
  John C. O’Quinn                                        John.oquinn@kirkland.com
  Kirkland & Ellis, LP
  Plaintiffs
  Matthew S. Owen                                        Matt.owen@kirkland.com
  Kirkland & Ellis, LP
  Plaintiffs
  Matthew D. Rowen                                       Matthew.rowen@kirkland.com
  Kirkland & Ellis, LP
  Plaintiffs
  Nicholas Blake Alford                                  Nicholas.alford@faegredrinker.com
  Faegre Drinker Biddle & Reath, LLP
  Plaintiffs
  Kate Talmor                                            Kate.talmor@!usdoj.gov
  US Department of Justice
  Defendants
  Alice McKenzie Morical                                 amorical@hooverhullturner.com
  Hoover Hull Turner LLP
  Intervenors
  Christopher D. Wagner                                  cwagner@hooverhullturner.com
  Hoover Hull Turner LLP
  Intervenors
  Ronald S. Connelly [PHV]                               ron.connelly@powerslaw.com
  Powers Pyles Sutter & Verille, P.C.
  Amici

                                                Kathryn E. Cordell
                                                Kathryn E. Cordell

                                                   7
Case 1:21-cv-00081-SEB-MJD Document 46 Filed 02/23/21 Page 8 of 8 PageID #: 1228




                                     KATZ KORIN CUNNINGHAM, PC
                                     334 North Senate Avenue
                                     Indianapolis, Indiana 46204
                                     T: (317) 464-1100, F: (317) 464-1111




                                       8
